11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Shane Williams, as Trustee
of the Shane L. Williams Living Trust                                                            
            No. 11-04-00162-CV -- Original Mandamus Proceeding
 
            Shane Williams as Trustee of the Shane L. Williams Living Trust has filed in this court a
motion to dismiss his petition for writ of mandamus.  The motion is granted, and the proceedings
are dismissed.
 
                                                                                                PER CURIAM
 
August 25, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Wright, J., and McCall, J.